Exhibit 10.1

 

ADVISORY AGREEMENT

 

This Advisory Agreement (this “Agreement”) is effective as of November 6, 2013
(the “Effective Date”) by and between Dean Jernigan (“Jernigan”) and CubeSmart,
a Maryland real estate investment trust (the “Company”).

 

WHEREAS, Jernigan and the Company desire to provide for the terms of the
Company’s engagement of Jernigan as a paid advisor to the Company.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

 

1.            Engagement.  The Company hereby engages Jernigan as a non-employee
consultant, and Jernigan hereby accepts such engagement by the Company, for the
period and upon the terms and conditions contained in this Agreement.  Jernigan
shall perform services hereunder only as an independent contractor and only at
the written direction of the Company’s Chief Executive Officer.  Under no
circumstances shall Jernigan be construed to be an employee of the Company with
respect to his advisory services, and Jernigan shall not be entitled to
participate in any of the Company’s employee benefit plans.  Notwithstanding
anything to the contrary contained in the preceding sentence, Jernigan’s duties
and obligations under this Agreement shall be deemed to (a) qualify Jernigan as
a Participant under the Amended and Restated CubeSmart 2007 Equity Incentive
Plan (the “2007 Plan”), and (b) qualify as Service and a Service Provider under
the CubeSmart 2004 Equity Incentive Plan (the “2004 Plan” collectively with the
2007 Plan, the “Plans”) and Jernigan shall continue during the Term (as defined
below) to have all rights and duties provided in any applicable award agreement
made to Jernigan pursuant to the Plans.  The Company shall not be liable to
withhold taxes (except for mandatory withholding solely related to the vesting
of any award made under the Plans), provide any insurance or otherwise be
obligated as an employer. Jernigan agrees to pay and to be solely responsible
for any and all taxes due and owing on Jernigan’s compensation for the advisory
services rendered under this Agreement, including, but not limited to, all
federal, state and local income, social security, Medicare, workers’
compensation insurance, and unemployment compensation insurance.  Nothing in
this Agreement shall be deemed or construed (a) to create a partnership, joint
venture or formal business organization between the Company and Jernigan, (b) to
grant any authority to Jernigan to bind the Company or any of its Affiliates, or
(c) to cause either party to be responsible in any way for the debts,
liabilities or obligations of the other party.

 

2.            Duties; Related Matters.  During the Term (as defined below),
Jernigan shall be available to the Company, upon reasonable notice from the
Company’s Chief Executive Officer, to provide consultation and advice for
transition services, special research projects, business development initiatives
and strategic planning as and to the extent requested by, and subject to the
express direction of the Company’s Chief Executive Officer (collectively, his
“Duties”).  The Company anticipates that Jernigan will devote no more than 20
hours each calendar quarter to perform his Duties.  In the performance of his
Duties for the Company, Jernigan shall not have the authority to bind the
Company to agreements or arrangements and shall not execute documents in the
name of the Company.

 

3.            Term.  The term of Jernigan’ engagement with the Company pursuant
to this Agreement (the “Term”) shall extend through, but not after, the first to
occur of (i) Jernigan’s death, (ii) 5:00 p.m. on December 31, 2016, or
(iii) such other date and time prior to such date as the Company and Jernigan
may agree.  At any time after December 31, 2014, either the Company (in its sole
and absolute discretion) or Jernigan may terminate this Agreement on ninety (90)
days prior written notice to the other party.

 

--------------------------------------------------------------------------------


 

4.                                    Compensation.  The Company shall pay
Jernigan compensation in the form of an advisory fee of One Thousand and 00/100
Dollars ($1,000.00) for each hour (or part thereof) of advisory services
provided by Jernigan to the Company for the Term, payable monthly in arrears. 
In connection with the execution of this Agreement, the Company shall pay
Jernigan a non-refundable retainer fee of Ten Thousand and 00/100 Dollars
($10,000.00), which shall be applied against advisory services requested by the
Company of Jernigan.  The Company shall have no obligation to pay compensation
under this Agreement to Jernigan following the expiration of the Term as
provided in Section 3 above.

 

5.                                    Miscellaneous.

 

(a)          Controlling Law.  This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles.

 

(b)          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if properly addressed:  (i) if delivered
personally, by commercial delivery service or by electronic mail (with
acknowledgment of a receipt of delivery), on the day of delivery if the same is
a Business Day and such receipt indicates delivery before 5 P.M. Eastern Time,
otherwise as of the first Business Day thereafter; or (ii) if delivered by first
class, registered or certified mail (return receipt requested) or verified mail,
three Business Days after mailing.  Notices shall be deemed to be properly
addressed to any party hereto if addressed to the following addresses (or at
such other address for a party as shall be specified by like notice):

 

If to the Company: 

5 Old Lancaster Road
Malvern, PA 19355
Attention:  Jeffrey Foster, Senior Vice President,
Chief Legal Officer & Secretary

 

E-mail:  jfoster@cubesmart.com

 

 

If to Jernigan:

Dean Jernigan at the address on file in the Company’s records

 

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.

 

(c)          Binding Nature of Agreement.  This Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns and shall
be binding upon Jernigan, his heirs and legal representatives.

 

(d)          Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party who executes the same, and all of which shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of each of the parties reflected hereon as the signatories.

 

-2-

--------------------------------------------------------------------------------


 

(e)          Provisions Separable.  The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

(f)           Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.  This Agreement may not be modified or amended other than by an
agreement in writing.

 

(g)          Section and Paragraph Headings.  The section and paragraph headings
in this Agreement are for convenience only; they form no part of this Agreement
and shall not affect its interpretation.

 

(h)          Assignability.  This Agreement is not assignable by Jernigan.  It
is assignable by the Company only (i) to any Affiliate of the Company so long as
the Company agrees to guarantee such Affiliate’s obligations hereunder (and in
such event the Company’s guaranty would continue notwithstanding any subsequent
transaction pursuant to which any such Affiliate ceased to be an Affiliate of
the Company, whether as a result of its sale or otherwise) or (ii) to an entity
which is a successor in interest to the Company or which acquires all or
substantially all of its assets, whether by merger, consolidation or other form
of business combination.

 

(i)           Section 409A.  The Company and Jernigan agree and acknowledge that
Jernigan’s employment relationship with the Company will cease, effective as of
December 31, 2013 and that such cessation of employment will be a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder (the “Code”).  The
Company and Jernigan further agree and acknowledge that the services Jernigan is
to provide to the Company under this Agreement shall be at a level that will not
exceed twenty percent (20%) of the average level of Jernigan’s services as an
employee of the Company over the thirty six (36)-month period preceding
Jernigan’s date of termination as an employee with the Company.

 

 

[Signature Page Follows]

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered effective for all purposes as of the Effective Date.

 

 

CubeSmart

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dean Jernigan

 

 

 

Dean Jernigan

 

 

--------------------------------------------------------------------------------